DETAILED ACTION
The following Office Action is in response to the Non-Provisional Patent Application filed on January 9, 2020.  Claims 1-29 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-9, 13, 20, 22-25, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gorman, III et al. (US 2014/0358222, hereinafter Gorman).
Concerning claim 1, the Gorman, III et al. prior art reference teaches a method for use with a heart of a subject, comprising: identifying the subject as having mitral valve regurgitation ([¶ 0006], the reference teaches that the system is specifically designed for patients who suffer from ischemic mitral valve regurgitation, therein teaching the identification of a patient having mitral valve regurgitation); during a medical procedure, in response to identifying the subject as having mitral valve regurgitation, implanting a prosthetic valve at a mitral valve site of the heart (Figure 11); and during the same medical procedure, implanting a therapeutic septal device at a septum of the heart (Figure 9; the platform provides patency to the septum, which may have a therapeutic effect, and may also occlude the septum once plugged, which may also have a therapeutic effect, therein defining it as a therapeutic septal device).
Concerning claim 2, the Gorman reference teaches the method according to claim 1, wherein the therapeutic septal device may be interpreted as a shunt, given the specification of the instant application defines a shunt as a device that provides patency to the septum, which the platform provides, and wherein implanting the therapeutic septal device at the septum comprises implanting the shunt at the septum (Figure 9).
Concerning claims 4 and 20, the Gorman reference teaches the method according to claims 1 and 2, wherein the septum is an interatrial septum of the heart, and wherein implanting the shunt at the septum comprises implanting the shunt at the interatrial septum ([¶ 0011]).
Concerning claims 6 and 22, the Gorman reference teaches the method according to claims 1 and 2, wherein the subject is an adult subject, and wherein the method is performed on the adult subject ([¶ 0049]).
Concerning claims 7 and 23, the Gorman reference teaches the method according to claims 1 and 2, further comprising making a fenestration in the septum of the heart (Figure 6 & 7 | [¶ 0045], catheter is delivered using standard percutaneous and/or transapical transseptal techniques), and delivering the prosthetic valve transfemorally to the heart and through the fenestration to the mitral valve site (Figure 11 | [¶ 0045], valve is passed from femoral vein), and wherein implanting the shunt comprises implanting the shunt in the fenestration (Figure 9).
Concerning claims 8 and 24, the Gorman reference teaches the method according to claims 7 and 23, further comprising transfemorally delivering the shunt to the septum (Figure 9).
Concerning claims 9 and 25, the Gorman reference teaches the method according to claims 7 and 25, wherein making the fenestration comprises making the fenestration transfemorally (Figures 6 & 7).
Concerning claims 13 and 29, the Gorman reference teaches the method according to claims 1 and 2, wherein implanting the shunt comprises implanting the shunt before implanting the prosthetic valve ([¶ 0045]).
Claim(s) 1, 2, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gabbay (US 2005/0256566).
Concerning claim 1, the Gabbay prior art reference teaches a method for use with a heart of a subject, comprising: identifying the subject as having mitral valve regurgitation ([¶ 0011], the reference teaches that the method is for ‘improving the operation of the heart’, wherein the reference also identifies mitral regurgitation as a specific issue in which a patient necessitates the improvement of the operation of the heart, therein teaching identifying a subject having mitral valve regurgitation); during a medical procedure, in response to identifying the subject as having mitral valve regurgitation, implanting a prosthetic valve at a mitral valve site of the heart (Figure 10 & 11; 354); and during the same medical procedure, implanting a therapeutic septal device at a septum of the heart (Figure 11; 430, the device provides the therapeutic effect of draining blood from the chambers of the heart, therein defining it as a therapeutic device, and is implanted on a wall separating two chambers of the heart, which is the definition of a septum, therein defining it as a therapeutic septal device).
Concerning claim 2, the Gabbay reference teaches the method according to claim 1, wherein the therapeutic septal device is a shunt ([¶ 0081]), and wherein implanting the therapeutic septal device at the septum comprises implanting the shunt at the septum (Figure 11; 430).
Concerning claim 15, the Gabbay reference teaches the method according to claim 2, wherein: the shunt is shaped to define a lumen, and includes a membrane that regulates blood flow through the lumen, and implanting the shunt comprises implanting the shunt that is shaped to define the lumen and includes the membrane ([¶ 0081]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorman, III et al. (US 2014/0358222, hereinafter Gorman) in view of Chuter (US 2009/0125098).
Concerning claims 3 and 19, the Gorman reference teaches the method according to claims 1 and 2, but does not specifically teach implanting the prosthetic valve and implanting the therapeutic septal device in an absence of an identification of the subject as having heart failure.
However, the Chuter reference teaches a method for treating aortic regurgitation ([¶ 0029]), therein being in the same field of endeavor as the method Gorman reference, wherein the Chuter reference teaches that a damaged heart valve is replaced specifically to prevent heart failure ([¶ 0005]), thus teaching that the procedure is performed on a person before suffering from heart failure, therein teaching an absence of an identification of the subject having heart failure.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the method of the Gorman reference include the step of implanting the prosthetic valve and implanting the therapeutic septal device in an absence of an identification of the subject as having heart failure, to preemptively prevent heart failure in the subject (Chuter; [¶ 0005]).
Claims 5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorman, III et al. (US 2014/0358222, hereinafter Gorman) in view of Siegenthaler (US 2016/0089482).
Concerning claims 5 and 21, the Gorman reference teaches the method according to claims 1 and 2, but does not teach the septum being an interventricular septum of the heart, wherein implanting the transseptal device at the septum comprises implanting the transseptal device at the interventricular septum.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the system of the Gorman reference be adaptable for implanting the transseptal device at the interventricular septum as opposed to the interatrial septum given the two approaches have been identified as obviously alternative approaches to implanting a prosthesis in the vicinity of the mitral valve, with the interventricular approach having specific benefits (Siegenthaler; [¶ 0110]).
Claim(s) 10-12 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable Gabbay (US 2005/0256566).
Concerning claims 10, 11, 26, and 27, the Gabbay reference teaches the method according to claims 1 and 2, wherein the reference teaches an embodiment wherein the device may be delivered through an incision made in the apex of the heart ([¶ 0057]), therein teaching a transapical approach.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the formation of the fenestration in the septum of the heart and the implantation of the shunt in the fenestration be done transapically given it has been defined as a known approach for the implantation of devices during a method for treating aortic regurgitation ([¶ 0057]).
Concerning claims 12 and 28, the Gabbay reference teaches the method according to claims 1 and 2, wherein the reference teaches that the shunt is implanted ‘when’ the valve is secured ([¶ 0081]).  
Although the reference does not specifically teach that the shunt is implanted simultaneously with the implantation of the valve, or that the shunt is implanted before or after the implantation of the valve, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to try either of the three finite options, given the bounds of ‘when the valve is secured at the annulus’ in the same procedure, and given a predictable result of the sequence having little to no effect on the efficacy of the procedure.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable Gabbay (US 2005/0256566) in view of Nitzan et al. (US 2011/0306916).
Concerning claim 18, the Gabbay reference teaches the method according to claim 15, wherein the membrane may be similar to that of a biological valve ([¶ 0080]), but does not specifically teach intersecting slits.
However, the Nitzan reference teaches a shunt for regulating pressure within the heart similar in form and function as to the shunt of the Gabbay reference, wherein the shunt includes leaflets, therein defining a membrane transected by intersecting slits (Figure 1B | [¶ 0078]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the membrane of the Gabbay reference have intersecting slits as in the Nitzan reference as a specific valve structure for a shunt that regulates flow within the heart (Nitzan; [¶ 0078]).



Allowable Subject Matter
Claims 14, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Thambar et al. reference (US 2012/0101571) teaches a method of implanting a mitral valve prosthesis with a variety of different approaches; the Rowe reference (US 2016/0338706) teaches a transseptal device that is a shunt including a leaflet valve (Figure 12); the Rowe et al. reference (US 2017/0224323) also teaches a transseptal device that is a shunt including a leaflet valve (Figure 1); the Poirier et al. reference (A novel repair for patients with atrioventricularr septal defect…) teaches that valve regurgitation is frequently required following septal defect repair; the Ando et al. reference (Iatrogenic Ventricular Septal Defect Following Transcatheter Aortic Valve Replacement…) teaches septal defects being a complication of valve replacement; the Urena et al. reference (Transseptal Transcatheter Mitral Valve Replacement…) teaches mitral valve replacement via a transseptal approach, which may be followed by postdeployment assessment of interatrial shunts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122.  The examiner can normally be reached on Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        3/24/2021